REINHARDT, Circuit Judge,
dissenting from the order rejecting the suggestion for rehearing en banc.
I join in Judge Kozinski’s excellent dissent and agree fully with his analysis and comments. I write separately only in order to emphasize four points, and to add a few observations.
First, this appeal involves circumstances and issues that are similar in many respects to those in New York Times v. Sullivan, 376 U.S. 254, 84 S.Ct. 710, 11 L.Ed.2d 686 (1964). Here, as there, a tort suit arises in the context of a bitter political dispute that pits the just against the unjust. Here, as there, the political dispute generates the strongest of emotions among the victims of racial or religious persecution. Here, as there, the objective of the litigation is to penalize those victims for engaging in first amendment conduct. Far more important, however, in both cases the fundamental legal principle involved, and the fundamental lesson to be learned, are the same: Whenever political discourse— whether in the form of an advertisement in the New York Times criticizing the treatment of blacks by Southern officials or a communication to the California Library Association (CLA) threatening a forceful and disruptive demonstration because of the participation of Holocaust revisionists in a CLA exhibit — is the basis for a lawsuit, the courts have a constitutional duty to ensure that the litigation does not become the instrument by which legitimate political speech or activity is stifled.
Second, because the plaintiff seeks to impose liability for speech, his complaint must be subjected to exacting scrutiny. Speech may be chilled not only by an award of damages but also by simply allowing a case to go to trial. See, e.g., Time, Inc. v. Hill, 385 U.S. 374, 389, 87 S.Ct. 534, 543, 17 L.Ed.2d 456 (1967) (“Fear of large verdicts in damage suits for innocent or merely negligent misstatement, even fear of the expense involved in their defense, must inevitably cause publishers to ‘steer ... wider of the unlawful zone.’ ”) (quoting Sullivan, 376 U.S. at 279, 84 S.Ct. at 725) (emphasis added); cf. American Federation of Labor v. Swing, 312 U.S. 321, 325, 61 S.Ct. 568, 569, 85 L.Ed. 855 (1941) (“Since the case clearly presents a substantial claim of the right to free discussion and since, as we have frequently indicated, that right is to be guarded with a jealous eye, it would be improper to dispose of the case otherwise than on the face of the decree.”) (citations omitted). Speech will inevitably be chilled if vague and conclusory allegations of threats suffice to allow a complaint to survive a motion to dismiss. For this reason, the Constitution imposes more exacting standards at every stage of a lawsuit implicating protected activities.
To survive a motion to dismiss, a complaint that seeks to attach liability to speech must include allegations far more specific than would be necessary in the ordinary civil case. See Franchise Realty Interstate Corp. v. San Francisco Local Joint Executive Board of Culinary Workers, 542 F.2d 1076, 1082-83 (9th Cir.1976) (holding that “in any case ... where a plaintiff seeks damages or injunctive relief, *1232or both, for conduct which is prima facie protected by the First Amendment, the danger that the mere pendency of the action will chill the exercise of First Amendment rights requires more specific allegations than would otherwise be required”), cert. denied, 430 U.S. 940, 97 S.Ct. 1571, 51 L.Ed.2d 787 (1977); accord, Hydro-Tech Corp. v. Sundstrand Corp., 673 F.2d 1171, 1177 n. 8 (10th Cir.1982). The content, manner, and setting of the offending speech must be pled with' specificity in order to allow a court to determine whether the alleged speech is protected under the first amendment. Yet the majority in McCalden never mentions, let alone applies, this heightened standard. In fact, the majority never acknowledges the potential for chilling the defendants’ first amendment rights that is inherent in allowing litigation to go forward on the basis of vague complaints alleging tortious speech. The majority’s routine treatment of the plaintiff’s complaint — as if the action involved nothing more than a dispute over a bill of lading — is at odds with the last thirty years of first amendment jurisprudence and is reason enough to hear this case en banc.
Third, the majority has created an artificial and erroneous distinction between public and private speech. The majority does not go so far as to suggest that the intended demonstration itself would have been constitutionally unprotected. Nor does the majority find that, under Brandenburg v. Ohio, 395 U.S. 444, 89 S.Ct. 1827, 23 L.Ed.2d 430 (1969) and NAACP v. Claiborne Hardware Co., 458 U.S. 886, 927, 102 S.Ct. 3409, 3433, 73 L.Ed.2d 1215 (1982), a public speech or press conference announcing the planned demonstration would be “directed to inciting or producing imminent lawless action and ... likely to incite or produce such action,” 395 U.S. at 447, 89 S.Ct. at 1829, and therefore constitutionally unprotected. On the contrary, it appears from the majority opinion that my colleagues recognize that if defendants Rabbi Hier, the Simon Wiesenthal Center, and the American Jewish Committee had notified defendant CLA of their intentions by means of a public communication, the conduct would be protected and dismissal of the complaint would be required. However, the majority concludes that because the defendants1 allegedly chose to communicate with the CLA in private their otherwise-protected speech is stripped of its constitutional safeguards. This puzzling, and erroneous, conclusion results from the majority’s reasoning that “[pjrivately communicated threats have traditionally been punishable where they have ‘a reasonable tendency to produce in the victim a fear that the threat will be carried out.’ ” Amended Majority Opinion at 1222 (quoting Wurtz v. Risley, 719 F.2d 1438, 1441 (9th Cir.1983)). Yet the first amendment exception discussed in Wurtz has no applicability whatsoever to the facts of McCalden.
It is true that private threats may give rise to criminal or civil liability. So may public threats. The significance of the public-private distinction is that under certain circumstances private threats are more likely to give rise to a reasonable fear that the threat will be carried out. In this case, however, the public-private distinction is without constitutional validity, as well as entirely irrelevant. The principal issue in this case is not whether the recipient of the threat, the California Library Association, had a reasonable fear that the threat would be carried out. The principal issue before us — the principal issue on which the majority goes astray — is whether the alleged threat, a threat to hold a public demonstration, is the type on which liability may be founded. Our primary concern must be with the content of that threat, not with whether it was made publicly or privately. If the content of the speech is protected, that is the end of our inquiry. See generally Simon & Schuster, Inc. v. Members of the New York State Crime Victims *1233Board, — U.S. —, —, 112 S.Ct. 501, 512-15, 116 L.Ed.2d 476 (U.S. Dec. 10, 1991) (Kennedy, J., concurring in the judgment).
Fourth, the first amendment limits the state’s power to define words as “threats” and to impose civil liability for their utterance. Under the first amendment, a state may not punish as a threat words that announce an intention to engage in constitutionally protected conduct. In Wurtz, the court was considering a threat of rape. Rape, it goes without saying, is quintessential criminal conduct — hardly a matter for constitutional protection — and it is not surprising that liability may attach to speech used to instill a fear of such conduct. The “threat” in McCalden was to engage in first amendment activity; specifically, to hold a political demonstration. The threat to engage in political activities is protected by the Constitution. The Constitution not only protects the right to hold political demonstrations, it protects the right to tell others of an intention to hold one — and it protects the right to tell them in private as well as in public. The exception the majority relies on — an exception used primarily to allow prosecution for extortion — is for speech that threatens unlawful conduct, speech that threatens the kind of conduct that takes place behind closed doors or in dark alleyways, speech that under the Constitution may be silenced. Such an exception has absolutely no applicability to the case of a threatened political demonstra; tion.
The threat to conduct a demonstration does not lose its constitutional protection because demonstrations generally, or this demonstration in particular, may be disruptive or likely to result in property damage, and the speaker communicates this fact to the public at large, or to the group at which the demonstration is aimed. Contrary to the McCalden majority’s view, the lesson of Brandenburg and Claiborne Hardware is not that public speeches are somehow less threatening than private communications and so can be tolerated even when private communications cannot.2 Whether the defendants informed the CLA of their intention to hold a demonstration by means of a public press conference or a private communication, the CLA would “get the message” just as the boycott violators in Claiborne Hardware would have gotten the message whether Charles Evers gave his warning through newspaper ads, at a press conference, or in mailings sent to all the members of local churches or the NAACP. The proper lesson of the Supreme Court cases is that, in the midst of a heated political debate, strong words warning of strong action are normal and healthy, and tolerance of them is necessary if a robust public discourse is to be maintained.
Throughout our history, we have experienced demonstrations that have been disorderly and caused damage. Some of our most important political demonstrations— the Boston Tea Party, the Cooper Union labor rally, the Ford Motor Company strikes, the Berkeley free speech demonstrations, and the Vietnam War protests— have been marked by disruptive tactics and even violence. Yet these demonstrations caused the public to confront the underlying political issues and as a result, in many cases, turned the course of our nation’s future. The recent unruly political protests directed against California’s Governor Wilson in response to his veto of a gay rights bill are simply the latest reminder that political demonstrations are often not quiet, orderly, or anemic. We have come to regret those instances — such as the Tompkins Square labor demonstration, the *1234I.W.W.’s free speech protests in San Diego and Everett, Washington, the Bonus Expeditionary Force’s march on Washington, and the anti-war protests at Kent State — in which the fear of disorder was used to justify the suppression of free speech. The lesson of our history is that vituperative language and disruptive conduct are frequently normal elements of robust political controversy. We must be wary of direct attempts to suppress that form of political expression through the use of injunctions or criminal proceedings, and we must be equally wary of permitting indirect suppression of such expression by means of tort and other civil actions.
The Supreme Court has held that the first amendment protects speech far more violent and threatening that anything alleged by the plaintiff here.3 The Court has reminded us that “[sjtrong and effective extemporaneous rhetoric cannot be nicely channeled in purely dulcet phrases.” Claiborne Hardware, 458 U.S. at 928, 102 S.Ct. at 3434. The rules regarding demonstrations are not those of Emily Post, and conduct that would be inappropriate in a parlor is routinely tolerated as a part of a political protest. When a political controversy generates strong emotions and threatens to become unruly, there is a better solution than silencing the demonstrators — the government must keep the peace without stifling the debate. See Laurence H. Tribe, American Constitutional Law § 12-10, at 852 (2d ed. 1988).
. To advise the target of a planned political demonstration that the event is likely to result in disruption and property damage is, in many instances, simply to state the obvious. Certain types of constitutionally protected demonstrations involving highly' emotional, divisive or inflammatory issues are inevitably going to be less peaceful than might be desirable in an ideal society. Demonstrations by Holocaust survivors against Holocaust revisionists clearly fall in this category. Yet, such demonstrations are entitled to full constitutional protection. Certainly, the statement that a political demonstration will be held cannot subject the organizers to liability; nor can the fact that a truthful warning is given that, in view of the nature of its underlying dispute, disruption and property damage may well result.
Viewed in the context of the bitter political controversy which underlies this lawsuit, and evaluated in the light of the four points I have just emphasized, it is apparent that the plaintiffs complaint fails to state a claim. My colleagues admit that even liberally construed, the complaint contains just a single allegation of a specific threat. See Amended Opinion at 1221 (“Liberally construed, the complaint contains one allegation of a specific threat.”). That allegation is that three defendants, Rabbi Hier, the Simon Wiesenthal Center, and the American Jewish Committee, informed defendant CLA that their “Annual Conference would be disrupted, there would be damage to property and the CLA would be ‘wiped out.’ ” See id. This specific allegation is supplemented by a more general charge that the disruption and consequent damage would result from “a demonstration that [the three defendants] knew and intended ‘would create a reasonable probability of property damage and of violence against Plaintiff and members of Defendant CLA.’ ” Id. (quoting the Plaintiff’s complaint). According to the majority, this was sufficient to establish a threat to the plaintiff because “it is reasonable to *1235infer that any property damage or injury threatened could be directed against [the plaintiff], because the allegations clearly link the alleged threat to an intent to disrupt [the plaintiff’s] exhibit and program.” Id. In short, the majority’s construction of the complaint is that it alleges that the three defendants told the CLA that they intended to hold a political demonstration to protest the CLA’s choice of conference participants, that this demonstration would cause disruption and property damage, and that some of this damage might be suffered by the plaintiff.
Even under this construction, the complaint does not allege any actions by the defendants that are not protected by the first amendment. When viewed in the context of the overall dispute, the threat to “wipe out” the defendant California Library Association is pure hyperbole and does not rise to the level necessary to sustain the plaintiff’s cause of action. See Cafeteria Employees Union, Local 302 v. Angelos, 320 U.S. 293, 295, 64 S.Ct. 126, 127, 88 L.Ed. 58 (1943) (holding that state may not hold a union liable for “loose language or undefined slogans that are part of the conventional give-and-take in our economic and political controversies — like ‘unfair’ or ‘fascist’ ”). Similarly, the allegation that the defendants “knew and intended [to] create a reasonable probability ... of violence” adds nothing. This allegation must be read in light of the more specific allegations that the three defendants threatened to “disrupt” the CLA’s meeting and that this would cause a reasonable probability of “damage to property.” As used in the complaint, “violence” is a eonclusory term. It must be read as referring back to the specific charge that the defendants threatened and intended a disruptive demonstration with the attendant risk of property damage.' The term itself adds nothing to those specific charges. There are no allegations of threats of personal violence directed at particular individuals and there is nothing in the complaint to suggest that what was threatened was anything more than what I have previously described as the normal incidents of a highly emotional and volatile political protest. And while such a threat, as explained earlier, may justify the deployment of sufficient law enforcement personnel to maintain the peace, it may not serve as the basis for a complaint for damages. Political demonstrations may not be banned because they are likely to be disruptive or result in property damage; and, even more so, a threat to hold such a demonstration cannot justify the imposition of civil or criminal liability. The interests of society are sufficiently preserved by adequate policing and the punishment of any unprotected conduct that actually occurs.
Moreover, the plaintiff’s complaint is far too vague to survive a motion to dismiss. Even the majority’s “one allegation of a specific threat” fails to meet the heightened standard of specificity required by Franchise Realty. Although federal appellate courts have had few occasions on which to develop that standard, the California courts have established detailed pleading requirements for complaints alleging tortious speech. Under California law, when a plaintiff seeks damages for another’s words, those words “must be specifically identified, if not pleaded verbatim, in the complaint.” Kahn v. Bower, 232 Cal.App.3d 1599, 284 Cal.Rptr. 244, 252 n. 5 (1991); 5 B. Witkin, California Procedure § 688, at 140 (3d ed.1985).4 When the words are ambiguous, what matters is how the recipient of the threat, here the CLA, understood them, and extrinsic circumstances must be pleaded to demonstrate that the words are “fairly susceptible” to an unprotected interpretation and that they were so understood by the recipient. See 5 *1236B. Witkin, Summary of California Law § 493, at 580-81 (9th ed.1988).
The specific allegation at issue in McCal-den is that the three defendants “contacted a representative of Defendant CLA and informed him that if [its agreements with the plaintiff] were not cancelled, Defendant CLA’s 1984 Annual Conference would be disrupted, there would be damage to property and the CLA would be ‘wiped out.’ ” This allegation gives little indication of the actual words alleged to constitute a threat, the manner in which the words were communicated, or the setting in which the communication took place. It does not even state whether the words were oral or written (although in this case we may reasonably assume the former). Yet, the merits of a claim based on speech may depend upon the phrasing, manner, and context of the alleged communication. See, e.g., Old Dominion Branch No. 496 v. Austin, 418 U.S. 264, 285-87, 94 S.Ct. 2770, 2781-82, 41 L.Ed.2d 745 (1974) (holding that, when used in the context of a labor dispute, the epithet “scab” may not serve as the basis for a cause of action under state libel law); Greenbelt Cooperative Publishing Ass’n v. Bresler, 398 U.S. 6, 13-15, 90 S.Ct. 1537, 1541-42, 26 L.Ed.2d 6 (1970) (same for the use of the term “blackmail” to characterize the negotiating position of one side in a heated political debate). Because the complaint fails to specify these matters, a court could not determine that it states a claim upon which relief may be based, even aside from all its other infirmities. Nor does the plaintiff’s allegation that the three defendants “contacted a representative of Defendant CLA and informed him” of the intended demonstration suggest that the setting was in any way threatening — let alone specify that the “threat” was made in private. Under the pleading requirements applicable in first amendment cases, there is simply no basis for the majority’s conclusion that the plaintiff has pled “privately communicated threats of violence” that have “ ‘a reasonable tendency to produce in the victim a fear that the threat will be carried out.’ ” Amended Opinion at 1222 (quoting Wurtz v. Risley, 719 F.2d 1438, 1441 (9th Cir.1983)).
In summary, there are many errors in the majority’s opinion in McCalden, a number of which would warrant hearing the case en banc. The majority fails to apply the appropriate pleading requirements for complaints seeking to penalize speech. It fails to consider the context of political controversy in which the alleged words were spoken and as a result erroneously extends an exception to the first amendment for criminal threats to speech announcing a political demonstration. It fails to recognize the practical realities of our constitutional commitment to free expression — that angry rhetoric and the venting of strong emotions are often accompanied by a degree of disruption and even property damage, and that it is far better to tolerate the possibility of such demonstrations than to discourage or prohibit political protest. Nor does the majority appear to recognize that the threat of a demonstration is even further removed from unprotected activity than the act itself — because the threat of political protest is speech in its purest form. The result of these errors is to subject those engaged in political debate to the possibility of prolonged and expensive court battles and to allow litigants to use the courts to silence political speech rather than protect it. When the defendants threatened to conduct a political demonstration, and thereby purportedly convinced the California Library Association to reject the Holocaust revisionists’ participation in its conference, they were simply announcing their intent to exercise their first amendment rights. Allowing McCalden to invoke the power of the courts in order to seek monetary damages does violence to the first amendment protection for free speech. I very much regret our decision not to hear this case en banc.
* * * * * *
Any discussion of the free speech issue in the present case would be incomplete if it failed to take note of the fundamental irony in the parties’ respective positions. Here, defendants, the victims of religious persecution and intolerance, sought to shut off the speech of those who would deny the *1237reality of their suffering.5 In my opinion, this demonstrated exceedingly poor judgment on defendants’ part, as well as a myopic view of our democratic system. The episode at Skokie should have taught us all that in the long run it does not pay to try to silence speech we find odious, if only because the result frequently is far more publicity for the point of view we are seeking to suppress.
There are of course more fundamental reasons why we should not stifle offensive speech. “Free speech is life itself.” Sal-man Rushdie (quoted in N.Y. Times, December 12, 1991, at Al); see, also, Sullivan, 376 U.S. at 725 n. 19, 84 S.Ct. at 725 n. 19 (“Even a false statement may be deemed to make a valuable contribution to public debate, since it brings about ‘the clearer perception and livelier impression of truth, produced by its collision with error.’ ”) (quoting John S. Mill, On Liberty 15 (Oxford 1947) (1859)); Abrams v. United States, 250 U.S. 616, 630, 40 S.Ct. 17, 22, 63 L.Ed. 1173 (1919) (Holmes, J., dissenting) (discussing the “marketplace of ideas”). The wisdom of Mill, Holmes, Brennan, and Rushdie should be sufficient to motivate all of us to tolerate speech gladly, even when it appears to be harmful. Simply because we have the constitutional right to attempt to cause businesses, organizations, or institutions to limit speech, to cancel scheduled programs, to withdraw art, to refuse to show motion pictures is no justification for doing so. Democracy suffers when that form of private censorship occurs. Almost everything in our society is offensive to some individual or group. If we permit the silencing of whatever is distasteful to some, our life in this nation will be far less rich and full. New ideas are frequently disturbing — at least until we become used to them. They are not likely to flourish if we chop them off at the inception, simply because some persons or group is offended. The right or wrong of speech is simply irrelevant to the question whether it should be heard. We must have enough confidence in democracy to believe that truth will prevail, or we will soon find ourselves without ideas at all. I would hope that these fundamental principles would guide the defendants’, indeed all of our, actions in the future. Nevertheless, unwise as the actions of Rabbi Hier, the Simon Wiesenthal Center, and the American Jewish Committee may have been, because their actions were conducted by protected means, they had a right, under our Constitution, to engage in them — and they must neither be punished nor sanctioned for doing so.

. There are a number of defendants in this case, including the City of Los Angeles and the Wes-tin Bonaventure Hotel. However, for purposes of this dissent, whenever the term "defendants” is used without further identification it refers to the defendants who are alleged to have engaged in the threatening conduct — Rabbi Hier, the Simon Wiesenthal Center for Holocaust Studies, and the American Jewish Committee.


. The majority seems to misunderstand the import of the Claiborne Hardware Court’s holding that "Charles Evers could not be held liable for [his] public speech, but ... individuals who 'engaged in violence or threats of violence ... may be held responsible for the injuries that they caused.’ ” Amended Opinion at 1222 (quoting Claiborne Hardware, 458 U.S. at 926, 102 S.Ct. at 3432). The distinction is not, as the majority asserts, between public and private speech. Instead, it is between a "threat” to conduct a boycott which the Court holds constitutionally-protected even though the sponsor made it clear .that violence might well play a part (see note 3), and more specific, individual acts or threats of direct violent conduct which the Court states are unprotected.


. In Claiborne Hardware, the Supreme Court held that Charles Evers’ speech was protected even though he "threatened” potential boycott violators by warning them that the sheriff would be unable to protect them from harm if they helped weaken the boycott by failing to live up to their agreement to participate:
We intend to enforce [the boycott]. You needn’t go calling the chief of police, he can’t help you none. You needn’t go calling the sheriff, he can’t help you none. (That’s right.) He ain’t going to offer to sleep with none of us men, I can tell you that. (Applause) Let’s don’t break our little rules that you agreed upon here.
458 U.S. at 938-39, 102 S.Ct. at 3439. It is worth noting that, though Evers' speech “threatens" boycott violators with harm, the harm threatened is one of the readily foreseeable consequences of a bitter and violently-contested political boycott.


. Although this pleading requirement applies specifically to defamation claims, it is applicable to all claims implicating first amendment activity. As the Supreme Court made clear in Sullivan, the limitations of the first amendment are applicable whenever the effect of the litigation is the repression of expression; a cause of action under the Unruh Civil Rights Act — like any other cause of action — “can claim no talis-manic immunity from constitutional limitations.” 376 U.S. at 269, 84 S.Ct. at 720; see also, Blatty v. New York Times Co., 42 Cal.3d 1033, 232 Cal.Rptr. 542, 549, 728 P.2d 1177, 1184 (1986).


. Because defendants prevailed below at the pleading stage, we do not know whether they actually uttered the threats they are alleged to have made. There is little doubt, however, that they sought to persuade the CLA that it should not permit the Holocaust revisionists’ materials and program to be presented at the annual conference.